Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reference to Related Applications
Applicant states that this application is a continuation application of the prior-filed application. A continuation application cannot include new matter. Applicant is required to delete the benefit claim or change the relationship (continuation or divisional application) to continuation-in-part because this application contains the following matter not disclosed in the prior-filed application: the examiner does not find support for the unthreaded portion extends to the distal end of the screw (claims 8, 9 14, and 20).
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AlA 35 U.S.C. 112, except for the best mode requirement. See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. The drawings do not show the unthreaded portions extends to the distal end of the screw. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AlA 35 U.S.C. 112, the applicant), regards as the invention. In each of claims 2, 3 and 16, the “if formed” is indefinite. In claims 5, 13 and 17, the retaining ring axially spaced from the head is unclear because the head is show to be within the retaining ring thus there would be no axial spacing. In claim 17, near the end there is no antecedent basis for the “the second configuration”, “the first configuration” and likewise “the first and second configurations”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Avetisian (US 2002/0144574) in view of McClure (US 7,993,085).  Avetisian discloses a fastener comprising: a housing (11) including: facets (12) forming a hex shape adjacent a proximal end to receive a tool (501), an orifice (21) at the proximal end, an axially aligned bore (18) and, a planer work surface (the planer distal side of the cap 34) at a distal end; a collet (100’) including: a threaded portion (41), a plurality of radially displaceable fingers (22) with work gripping elements (40) and; a screw portion (13) including a threaded portion (15), a head with a tool interface (16) and, a round unthreaded portion (14) having a reduced diameter positioned below the threaded portion and extending to the distal end of the screw portion; a first/clamped configuration where the threaded portion of the screw engages the threaded portion of the collar and the distal portion of the screw expands the fingers (p. [0033]); a second/free spin configuration where the distal portion of the screw is positioned in a pocket between the fingers and the unthreaded portion of the screw is aligned with threaded portion of the collet (Fig. 5) where the screw would be able to freely spin.  The pocket is formed with both the fingers being bent inward (at 26) and with a contoured thickness (at 27-30).  Rotation of the screw in a first direction leads to the first configuration (p. [0033]) and rotation in the second direction leads to the second configuration (p. [0034]).  The fastener is retained in the housing via a removable retaining ring (33) where the head is spaced from the retaining ring in the first configuration (as it compresses the spring washer 31, p. [0033]).  The housing forms a seat between the retaining ring (33) and the washers (31, 32) which receives a flange (17) of the screw head.  The unthreaded screw portion is positioned outside the housing (Fig. 5).  There is an axial gap between a distal surface of the proximal orifice as pointed to below.

    PNG
    media_image1.png
    371
    755
    media_image1.png
    Greyscale


Avetisian discloses the collet to include a body portion which remains within the housing but, does not disclose the body portion to include a second hexagonal section which mates with a first hexagonal section formed in the bore of the housing.
	McClure discloses a fastener similar to Avetisian including a housing (90) with a bore (92), a collet (10’) with a body portion (62’) within the housing but, in McClure the collet body portion includes a second hexagonal section and the bore includes a first hexagonal section such that the hexagonal sections mate for the collet to translate axially within the housing without rotation (column 9, paragraph beginning line 4).  Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to provide the collet body and housing bore of Avetisian with mating hexagonal surfaces as disclosed in McClure for the same reason to prevent the rotation of the collet relative to the housing.
	

Claims 1-20 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Avetisian (US 2002/0144574) in view of McClure (US 7,993,085) and Pratt (US 4,548,533).  Avetisian in view of McClure teach a fastener as described above and in an effort to expedite the application the reference to Pratt is applied to clarify the second configuration.  To that end Avetisian further discloses the threaded portion of the screw (at 13) not to be engaged with the threaded portion of the collet (at 41) defining the free-spin configuration but, at the same time does not disclose the distal end (14) of the screw not to bias the finger (22) outwardly in the second configuration (see Fig. 5).  While it appears that Avetisian’s Fig. 5 may be in error because with the fingers biased outwardly by the end of the screw they would be unable to contract (to the position seen in Fig. 7) in order to enter the workpiece aperture which essentially would make the device inoperative.  But, in any event Pratt discloses a fastener similar to Avetisian except where the fingers (18, 19) are not biased outward by a distal end of an expander (17) which enables the fingers to retract (Fig. 14) so they can enter an aperture in a workpiece prior to expansion of the fingers (column 4, lines 32-56).  Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have the fingers in Avetisian not biased outwardly by the end of the screw, when the screw threads are not engaged, in order for the device to be operative for insertion into the workpiece aperture as disclosed in Pratt.

Double Patenting
Claims 1-20 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/650,493 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant invention are slightly broader than those of the co-pending application where every element included in the claims of the instant application are also included in the co-pending application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-7, 9-14 and 16-19 are also rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 and claims 1-17 of U.S. Patent Nos. 10,190,615 and 10,830,269 respectively. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant invention are slightly broader than those of the parents where all the elements of the claims of the instant application have been included in the claims of the parent.

This nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).  
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-l.jsp.


Conclusion
Another thought which may work to help expedite the application is in regards to the claimed proximal orifice.  The proximal orifice is claimed in such a manner that it could be anticipated by Avetisian as the area between the retaining ring (33) and washers (31, 32) where the flange (17) of the head is retained.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to FLEMMING SAETHER whose telephone number is (571)272-7071. The examiner can normally be reached M-F 8:30 - 7:00 eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


FLEMMING SAETHER
Primary Examiner
Art Unit 3677



/FLEMMING SAETHER/Primary Examiner, Art Unit 3677